          Case 1:18-cv-00777-RB-LF Document 13 Filed 06/14/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


JUSTIN CODY WHEELER,
         Plaintiff,
vs.                                                            No. 1:18-cv-00777-RB-LF
BETTY JUDD, ROLANDO VALENCIA,
SHIRLEY COMPTON, Chief of Unit
Management FNU RANKIN,
STEVE BROWN, MELISSA ORTIZ,
Property Clerk FNU EMANUEL, and
CORRECTIONS CORPORATION OF
AMERICA (CORE CIVIC),
      Defendants.


                          RESPONSE TO ORDER TO SHOW CAUSE
      Comes now, Justin Cody Wheeler, by and through his attorney Freeman C. Faust (The Faust

Law Firm) in response to the order of the Court to show cause states:

      1. In consultation with his attorney Freeman C. Faust, the Plaintiff, Justin Wheeler has
         determined that he is not currently in position to pursue this claim.
      2. The Plaintiff, Justin Wheeler, understands the potential legal consequences of a dismissal
         without prejudice under D.N.M.LR-Civ. 41.1.

      Wherefore the Plaintiff, Justin Wheeler, by and through his attorney Freeman C. Faust,

requests that this Court dismiss this matter without prejudice.

                                                       Respectfully Submitted by,


                                                       ___/s/ Freeman C. Faust___
                                                       Freeman C. Faust
                                                       The Faust Law Firm
                                                       P.O. Box 2472
                                                       Hobbs, New Mexico 88241
                                                       (575) 552-5243 Phone
